DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-16 are pending.
Election/Restrictions
	Applicant’s election with traverse of Group I, claims 1-11 drawn to a composite fiber, wherein the composite fiber comprises an alginate fiber, a polymer material, an antibacterial agent and at least one plasmid encoding growth factor-gene in the reply filed March 7, 2022 is acknowledged.  Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement
	Applicant’s election with traverses of the following species a metal ion, a polyester, gene encodes a platelet-derived growth factor and a cationic polymer in the reply filed on March 7, 20221 is acknowledged.  Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement.
	Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 1-11 are under consideration.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hu et al. (Carbohydrate Polymers 18 (2018) 29-39 available online November 8, 2017), Wang et al. (Pub. No.: US 2013/0216598; Pub Date: Aug. 22, 2013), and Li et al. (Chemical Engineering Journal 365 (2-19) 270-281; Available online Feb. 7, 2019).

	The claims recite a composite fiber, wherein the composite fiber comprises an alginate fiber, a polymer material, an antibacterial agent and at least one plasmid encoding growth factor-gene.

	Regarding claims 1-7, 10, and 11 Hu discloses an alginate polycaprolactone composite fiber with gene delivery capability (abstract) wherein the weight ratio of alginate and polycaprolactone is 8:2 (page 31 column 2 paragraph 1 and page 33 Table 1); and wherein the immobilized gene was encapsulated by the non-viral vector comprising the positively charged polyethyleneimine/DNA polypylexes (abstract).  But Hu does not disclose the instantly elected antibacterial metal ion or the gene that encodes a platelet-derived growth factor.
	However, in the same field of endeavor of composite fibers comprising alginate [0027], Wang discloses wherein discloses wherein the fibers contained nano-silver ([0026]  and [0038])

	Regarding claims 8 and 9, Hu discloses calcium chloride to crosslink the alginate fiber (page 30 section 2.4).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Hu et al., Wang et al., and Li et al. to include nano-silver into the composite fibers as disclosed by Wang, and to include the gene for producing desired growth factors at the target  wherein said growth factors are angiogenic growth factors wherein said angiogenic growth factors include platelet derived growth factors as disclosed by Li in an alginate polycaprolactone composite fiber with an encapsulated  immobilized gene as disclosed by Hu as  instantly claimed as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include the nano-silver on the composite fiber in order to continuously release amounts of silver ions  to manage chronic wounds and prevent bacterial and microbial infections as evidenced by the teachings of  Wang (abstract).  One of ordinary skill would be motivated to include the plasmid coding for the angiogenic growth factor that encodes for 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Conclusion
No claims are allowed.	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobsa et al. (Biomaterials 34 (2013) 3891-3901).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617